Citation Nr: 0011309	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for multiple joint 
disorder.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection refractive error 
(claimed as loss of vision).

5.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had service from May 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for low 
back pain, hearing loss, refractive error (claimed as vision 
loss), a right knee disability, and a multiple joint 
disorder.

The veteran requested and was scheduled to appear before a 
hearing officer at a hearing at the RO; however, the veteran 
canceled his hearing.


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
low back disorder and his active service is not of record.

2.  Competent evidence showing a nexus between the veteran's 
multiple joint disorder to include polyarthralgia and his 
active service is not of record.

3.  Competent evidence of a hearing loss disability is not of 
record.

4.  Competent medical evidence of record showing a nexus 
between the veteran's current astigmatism and his active 
service is not of record.

5.  Refractive error is not a disability for which VA 
compensation benefits may be awarded.  

6.  Competent evidence of a right knee disability is not of 
record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for multiple joint disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for loss of vision, to include astigmatism, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  Service connection may not be granted for refractive 
error.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  

6.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder, a multiple joint disorder, a hearing loss 
disability, loss of vision, and a right knee disability.  It 
is necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may also be established for a current disability on the basis 
of a "presumption" under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1999). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Low back

The veteran's service medical records reflect multiple 
complaints for low back problems with diagnoses of right hip 
strain, probable herniated nucleus pulposus, and chronic 
mechanical low back pain.  A December 1996 Medical Board 
evaluation reveals that MRI and X-ray evaluations of the back 
were normal.  On examination, the veteran was able to trunk 
flex to 80 degrees with pain and there was marked tenderness 
to palpation of the right paralumbar muscles.  Sensory loss 
on the anterior lateral aspect of the right thigh, leg, and 
foot was noted.  The diagnosis was chronic mechanical low 
back pain.

During a September 1997 VA examination, the veteran 
complained of low back pain.  On evaluation, there was no 
evidence of lumbosacral paravertebral muscle spasm.  Range of 
motion of the lumbar spine was described as full, complete, 
and pain free.  X-ray evaluation revealed straightening of 
the normal lumbar lordosis most probably secondary to muscle 
spasm.  The diagnosis was negative musculoskeletal lumbar 
spine examination.   VA medical records from August 1997 to 
March 1998 show complaints of low back pain with findings of 
pain in palpation and motion.  The diagnoses included chronic 
thoracolumbar myositis with onset 2 years previously and low 
back pain.  During a November 1998 VA examination, the 
veteran complained of low back pain with occasional leg 
weakness.  On examination, forward flexion was 20 degrees, 
backward extension, bilateral flexion and rotation were 15 
degrees.  However, the examiner noted that it did not seem 
that the veteran was showing his full effort because on 
observation of dressing and undressing there was functional 
range of motion with pain free facial expressions.  There was 
no objective evidence of painful motion in all movements of 
the cervical and lumbar spines, no tenderness to palpation, 
and no muscle spasms were noted.  The diagnoses included 
negative musculoskeletal examination and chronic mechanical 
low back pain by history, asymptomatic.

In November 1999, the Board requested a VHA opinion as to 
whether the veteran had an identified disease or injury of 
the low back and if so, if such was related to his complaints 
or diagnoses during service.  In a March 2000 opinion, Steven 
G. Scott, D.O., reported that he had reviewed the veteran's 
claims folder which included the veteran's service medical 
records.   Dr. Scott stated that he could find no objective 
evidence of disease of injury that may have been caused or 
exacerbated by his military service and that he could not 
find any identifiable disease of injury whatsoever, other 
than subjective reports of pain and discomfort.  Dr. Scott 
opined that it was less likely that the veteran's current 
condition was related to his military service in any manner.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required. 
Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet. App. 
at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 
93.  

In the instant case, although the veteran has been seen with 
subjective complaints of back pain, recent VA medical 
examinations show no findings or diagnoses of a current back 
disorder.  Moreover, following VHA review of the veteran's 
entire claim folder for a low back disorder, the VHA examiner 
determined that he could find no objective evidence of a 
disease or injury caused or exacerbated by the veteran's 
military service, and in fact, could find no current 
identifiable disease or injury.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a low back disorder is not well grounded and is denied.  38 
U.S.C.A. § 5107 (West 1991).

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty."  38 U.S.C.A. § 1110, see also 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability that was incurred 
coincident with service.").  At best, thee is evidence of 
pain.  It is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability. See e.g. 38 C.F.R. §§ 4.40 (must 
consider pain in relation to functional loss of 
musculoskeletal system); 4.45 (must consider pain on movement 
in rating joint disability); 4.56 (must consider pain in 
evaluating muscle disability).  The Court holds, however, 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

II.  Multiple joint disorder

Service medical records do not show any complaints of painful 
joints.  However, at his December 1996 Medical Board 
evaluation, the veteran did complain of swollen and painful 
joints including the shoulders, elbows, and knees.  There was 
no diagnosis pertaining to these complaints.  

At a September 1997 VA joint examination, the veteran 
complained of pain in all joints of arms and legs that he 
associated with noise.  On evaluation, there was no swelling 
of the joints in the upper and lower extremities and there 
were no deformities noted.  Mild crepitation was noted in the 
shoulders and the elbows, but there was no crepitation in the 
rest of the joints.  No tenderness to palpation was noted in 
the joints and there was no instability in any joints.  Range 
of motion of the joints was described as full and complete 
and there was no objective evidence of pain on motion in any 
joint of the upper or lower extremities.  The diagnosis was 
negative musculoskeletal joint examination in all joints of 
the upper and lower extremities.  A September 1997 VA general 
medical examination diagnosed myalgia.  VA medical records 
from November 1997 to May 1998 show complaints of pain in the 
lower extremities and shoulders as well as polyarthralgia 
complaints.  The assessment and diagnostic impression 
included polyarthralgia.  During a November 1998 VA 
examination, the veteran complained of pain in the left 
shoulder, but denied pain in other joints of upper and lower 
extremities.  On evaluation, the examiner noted that there 
were no constitutional symptoms for inflammatory arthritis.  
There was no painful motion in range of motion testing of the 
joints.   There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement in the 
joints of the upper and lower extremities.  The diagnosis was 
negative musculoskeletal joint examination.  

 In November 1999, the Board requested a VHA opinion as to 
whether the veteran had an identified disease or injury of 
the joints and if so, if such was related to his complaints 
or diagnoses during service.  In a March 2000 opinion, Steven 
G. Scott, D.O., reported that he had reviewed the veteran's 
claims folder which included the veteran's service medical 
records.   Dr. Scott stated that he could find no objective 
evidence of disease of injury that may have been caused or 
exacerbated by his military service and that he could not 
find any identifiable disease of injury whatsoever, other 
than subjective reports of pain and discomfort.  Dr. Scott 
opined that it was less likely that the veteran's current 
condition was related to his military service in any manner.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required. 
Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet. App. 
at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 
93.  

Here, evidence of record reveals that the veteran has been 
seen with subjective complaints of joint pain in his upper 
and lower extremities.  However, although a September 1997 VA 
examination noted mild crepitus in the shoulders and elbows, 
recent VA medical examinations show no diagnoses of a 
multiple joint disorder.  Moreover, following VHA review by a 
physician of the veteran's entire claim folder for a multiple 
disorder, the VHA examiner determined that he could find no 
objective evidence of a disease or injury caused or 
exacerbated by the veteran's military service, and in fact, 
could find no current identifiable disease or injury.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a multiple joint disorder is not well 
grounded and is denied.  38 U.S.C.A. § 5107 (West 1991).

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty."  38 U.S.C.A. § 1110, see also 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability that was incurred 
coincident with service.").  At best, thee is evidence of 
pain.  It is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability. See e.g. 38 C.F.R. §§ 4.40 (must 
consider pain in relation to functional loss of 
musculoskeletal system); 4.45 (must consider pain on movement 
in rating joint disability); 4.56 (must consider pain in 
evaluating muscle disability).  The Court holds, however, 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

III.  Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

At a February 1993 enlistment examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
20
15
5
5
10
 
Service medical records do not show complaints, findings, or 
diagnosis of a hearing loss disability during service.


At his March 1997 separation examination, an audiogram 
revealed that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
10
10
5
5
0

The veteran complained of hearing loss.  There was no finding 
of a hearing loss disability.

At a September 1997 VA audiological examination, the veteran 
complained of decreased hearing and reported a history of 
noise exposure in service, the veteran's pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
20
LEFT
15
10
5
10
5

The Maryland CNC speech recognition results were 100 percent 
in each ear.  The diagnosis was bilateral hearing within 
normal limits with normal middle ear function.

Thus, there is no competent evidence a bilateral hearing loss 
disability during or after service.  Moreover, the veteran 
has not submitted any competent evidence that he has a 
current bilateral hearing loss disability.  The veteran's 
claim for service connection for a hearing loss disability is 
not well grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In view of the absence competent 
medical evidence of a hearing loss disability, the veteran's 
allegation that there is some relationship to inservice 
duties is unsupported.  The veteran's assertions that he has 
a hearing loss disability are not competent and do not 
establish a well grounded claim.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Accordingly, the claim for service 
connection for a hearing loss disability is not well 
grounded.  Accordingly, the claim for service connection for 
a hearing loss disability is denied.

IV.  Loss of vision

Service medical records show no complaints, findings, or 
diagnosis of an eye disorder.  At his March 1997 discharge 
examination, the veteran reported that he had blurry vision.  
An ophthalmoscopic evaluation was normal, and his distant 
vision was 20/20. 

At a September 1997 VA examination, the veteran reported 
difficulty with near and far vision prior to using glasses.  
It was noted that the veteran's distant vision was corrected 
to 20/20 in both eyes.  There was no visual field deficit and 
no diplopia.  The diagnosis was astigmatism.  At an October 
1998 VA examination, the veteran's distant vision was 
corrected to 20/20 in both eyes, and there were no visual 
field deficits or diplopia. The diagnosis was accommodative 
spasm.  

A.  Astigmatism

The veteran's claim for service connection for loss of vision 
is not well grounded.  The veteran is competent to report on 
that which he has personal knowledge. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, his statement that the loss 
of vision resulted from service cannot serve to well ground 
the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  While the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  In the 
instant case, a September 1997 VA examination revealed 
astigmatism.  However, there is no competent evidence of 
astigmatism in service and no competent evidence linking the 
diagnosis of astigmatism to service.  The veteran's attempts 
to link the post service findings to service are not 
competent and do not establish a well grounded claim.  As 
there is no competent medical evidence showing a nexus of the 
veteran's astigmatism to his service, the veteran's claim for 
service connection for astigmatism is not well grounded.  
Accordingly, the claim is denied.

B.  Refractive error

Although the veteran has claimed service connection for loss 
of vision, the RO denied service connection for refractive 
error.  The Board notes that refractive error is not a 
disease or injury for compensation purposes.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9 (1999).

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.  


V.  Right knee disability

Service medical records show that the veteran complained of 
right leg pain with pain in the right hip and groin area on 
knee flexion.  The diagnosis was right hip strain.  An August 
1996 medical record revealed that the veteran complained of 
back pain with radiation down the right leg.  On evaluation, 
full passive and active range of motion of the knees without 
pain was noted.  A November 1996 clinical record indicated 
that the veteran reported several complaints for which he has 
never sought treatment including swollen and painful joints, 
and trick knee where in knees constantly pop.  In his March 
1997 report of medical history for separation, the veteran 
reported a history of popping of knees bilaterally.  At the 
March 1997 separation examination, an evaluation of the lower 
extremities was normal.

At a September 1997 VA examination, the veteran complained of 
pain in the joints of his legs.  There was no swelling, no 
patellar crepitus, and full and complete range of motion in 
lower extremities joints.  At a November 1998 VA examination, 
the range of motion exercise of the right knee revealed 
flexion to 140 degrees and extension to 0 with no evidence of 
pain, effusion, instability, weakness, or guarding.  The 
diagnosis was negative musculoskeletal joint examination.      

Although the veteran has stated that he has a right knee 
disability and such is due to service, his statements cannot 
serve to well ground the claim because he is not competent to 
make such an allegation. The veteran's claim for service 
connection for a right knee disability is not well grounded.  
See Caluza, supra.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran's assertion that he has a right knee 
disability is not competent and does not establish a well 
grounded claim.  Chelte, 10 Vet. App. 268.

As there is no competent evidence of record of a diagnosis of 
a right knee disability, the Board concludes that the 
veteran's claim for service connection for a right knee 
disability is not well grounded and accordingly, the claim 
for service connection is denied.  38 U.S.C.A. § 5107 (West 
1991). 

VI Doctrine of Doubt

Finally, because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
appellant's argument as to the application of the benefit-of-
the-doubt rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a back disorder is denied.  Service 
connection for multiple joint pain, including polyarthralgia, 
is denied.  Service connection for a hearing loss disability 
is denied.  Service connection for astigmatism is denied.  
Service connection for refractive error is denied.  Service 
connection for a right knee disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

